Citation Nr: 1637254	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbosacral strain before March 28, 2015, and to a rating in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the VA RO that granted service connection for lumbosacral strain and assigned a noncompensable rating.  A June 2009 rating decision later increased the initial rating to 10 percent.  

In September 2014, the Board denied a rating in excess of 10 percent for a lumbosacral strain.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in July 2015, pursuant to a Joint Motion for Remand (Joint Motion), the Court set aside the Board's September 2014 decision.  The case returned to the Board, and in December 2015, the Board remanded the Veteran's claim for further proceedings consistent with the Joint Motion.

In an April 2016 rating decision, the RO increased the Veteran's back rating to 20 percent, as of March 28, 2016.

The April 2016 rating decision also granted a separate 20 percent evaluation for sciatic nerve paralysis of the right lower extremity, and a separate 10 percent evaluation for sciatic nerve paralysis of the left lower extremity.  The Veteran was provided with appellate rights in conjunction with this grant, but he has not expressed any disagreement with the ratings that were assigned.  Thus, while neurological manifestations may be rated as part a claim for an increased rating for a back disability, given the Veteran's lack of disagreement with the assigned ratings, and the Board will thus not address them at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board, in December 2015, pursuant to the directive of the July 2015 Joint Motion, remanded the Veteran's claim to provide him with an additional examination addressing the current severity of his lumbosacral strain.  The JMR indicated that a full and non-contradictory discussion of the Veteran's degree of functional loss was required.  

The Veteran was provided with an additional examination in March 2016, but several of the findings contained in the examination report are unfortunately found to be inadequate for rating purposes.  For example, the examiner stated that the Veteran's pain could limit his range of motion, contributing to a functional loss, and then stated that the Veteran's pain did not result in or cause a functional loss.  The examiner additionally declined to address how symptoms such as pain, incoordination, weakness, or fatigability could affect the Veteran's functioning, stating, confusingly, that such symptoms could not be assessed accurately whether the Veteran was currently experiencing a flare-up or not.  The examiner additionally dismissed the Veteran's self-reported symptoms as "inaccurate [and] self-serving", with no explanation as to why the Veteran's own description of his symptoms was entirely disregarded.  The Veteran should thus be afforded with an additional examination addressing the severity of his lumbosacral strain.

Furthermore, pursuant to the Court's guidance in Correia v. McDonald, the examination afforded to the Veteran should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  See No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an examiner other than the one who conducted the March 2016 examination, to determine the current nature and severity of his lumbosacral strain.  
The examiner should address whether the Veteran has functional loss, less movement than normal, or painful motion of the thoracolumbar spine, and if so, opine as to the additional functional loss or additional limitation of motion that occurs as a result of the Veteran's pain.  Due consideration should be given to the Veteran's subjectively reported symptoms.  

Additionally, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report, to the extent possible, include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the requested tests cannot be provided, it should be explained why.  Failure to do so will result in the examination report being found inadequate.

2.  Then, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

